                  Case 21-10527-JTD           Doc 138      Filed 03/29/21       Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11
CARBONLITE HOLDINGS LLC, et al.,                               Case No. 21-10527 (JTD)
                    Debtors.                                   (Jointly Administered)

       MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF PIETER VAN TOL
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Pieter Van Tol of the law firm Hogan Lovells US LLP to represent the Official Committee of
Unsecured Creditors in the above-captioned chapter 11 bankruptcy cases and any related adversary
proceedings.


Dated: March 29, 2021                                    /s/ Stanley B. Tarr
       Wilmington, Delaware                              Stanley B. Tarr (DE No. 5535)
                                                         BLANK ROME LLP
                                                         1201 Market Street, Suite 800
                                                         Wilmington, Delaware 19801
                                                         (302) 425-6400
                                                         Proposed Counsel to the Official Committee of
                                                         Unsecured Creditors

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bars of the State of New York, in the United States
District Courts for the Eastern, Southern, and Western Districts of New York, the United States Courts of
Appeals for the First, Second, Third, Seventh, and District of Columbia Circuits, and the United States
Supreme Court, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which
occurs in the preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Standing Order for District Court Fund revised 8/30/16. I further certify that the
annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                         /s/ Pieter Van Tol
                                                         Pieter Van Tol
                                                         HOGAN LOVELLS US LLP
                                                         390 Madison Avenue
                                                         New York, NY 10017
                                                         (212) 918-3000
                                                         pieter.vantol@hoganlovells.com

                ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
